                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             NO. 3:19-cv-479-GCM

                                           )
JULIE SZULCZEWSKI,                         )
                                           )
                    Plaintiff,             )
                                           )
v.                                         )                ORDER
                                           )
COX ENTERPRISES, INC. et al.,              )
                                           )
                    Defendant.             )

      THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning Alex S. Drummond (Doc. No. 18), which was filed January 28, 2020.

      Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

      In accordance with Local Rule 83.1(B), Mr. Drummond is admitted to appear before this

court pro hac vice on behalf of Defendants Cox Media Group, LLC and WSOC Television, LLC

d/b/a WSOC-TV.

      IT IS SO ORDERED.




                             Signed: January 31, 2020
